Citation Nr: 1124313	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.  He died in March 2009.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal reveals that the Veteran died in March 2009 because of end stage chronic obstructive airway disease. The appellant claims that the Veteran's service connected deep venous thrombosis and depressive disorder either caused or materially contributed to the disease process that caused his death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).

There are no medical records on file after December 2006 until the Veteran's death in March 2009.  Therefore, the Board finds that a remand is required to obtain these potentially relevant records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

In this regard, the record shows that during his lifetime the Veteran received ongoing treatment from the Fargo VA Medical Center as well as from Kris C. Anderson, M.D., from MeritCare Clinic and Brian P. Livermore, M.D., from the Northern Medical Clinic.  However, the existing record does not include any of his post-December 2006 treatment records from these locations.  Therefore, while the appeal is in remand status, the Veteran's outstanding records from all these location should also be obtained and associated with the record.  Id.

Lastly, the Board notes that in November 2009 the RO obtained a VA medical opinion in connection with the current claim.  However, that examiner did not have access to treatment records from the healthcare providers listed above.  Therefore, while the appeal is in remand status, the RO/AMC should obtain an addendum to the November 2009 VA medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  After obtaining any needed authorizations, the RO/AMC should obtain and associate with the record all of the Veteran's post-December 2006 medical records including any outstanding records from the Fargo VA Medical Center, Kris C. Anderson, M.D., from the MeritCare Clinic, Brian P. Livermore, M.D., from the Northern Medical Clinic, his terminal hospitalization records, and any autopsy report.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing.  

2.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the November 2009 VA medical opinion regarding the cause of the Veteran's death.  The claims file and a copy of this remand should be forwarded to the examiner for his review.  Based on a review of the claims file, the examiner should answer the following questions:

Is it "as likely as not" that the Veteran's service connected deep venous thrombosis and/or depressive disorder caused or materially or substantially contributed to his death?

A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

Note:  The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely as not" support the contended causal relationship; "less likely as not" weighs against the claim.  

3.  After completion of the above, the RO/AMC should review the record, to include all additional evidence, and readjudicate the claim.  If the benefit sought remains denied, the claimant and her representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

